COMMERCIAL LEASE AGREEMENT THIS LEASE AGREEMENT (“Lease”) is made and entered into this 18th day of March, 2005 by and between Ethos Business Venture, L.L.C.,a Florida limited liability corporation (hereinafter referred to as "Landlord"), and Dais Analytic Corporation, whose address is 11552 Prosperous Drive, Odessa, Florida 33566 (hereinafter referred to as "Tenant"). Landlord and Tenant are referred to herein individually as “Party” and collectively as the “Parties”. ARTICLE I - GRANT OF LEASE 1.1 Landlord, in consideration of the rents to be paid and the covenants and agreements to be performed and observed by the Tenant, does hereby lease to the Tenant and the Tenant does hereby lease and take from the Landlord the property described in Exhibit"A" attached hereto and by reference made a part hereof (the "Leased Premises"), together with, as part of the parcel, all improvements located thereon. ARTICLE II - LEASE TERM 2.1 Term of Lease.The term of this Lease shall begin on the Commencement Date as defined in Section 2.2 and shall terminate on the Termination Date as defined in Section 2.3 (“Initial Term”). 2.2 Commencement Date. The "Commencement Date" shall mean the date upon which this
